DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 12, and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Li et al. (CN105292135). Li discloses a traffic vehicle transportation device having a magnetic levitation track disposed in a vacuum pipeline (i.e., a rapid traffic transportation device using a pipeline as a track), the travel track of said device comprising an extended pipeline structure surrounded by a pipeline wall, the pipeline wall having installed thereon a plurality of unidirectional valves 1 ( equivalent to unidirectional airflow windows) having a controllable direction of airflow; and a travel structure of said device necessarily comprising a drive system and a transport carrier structure, driven by a drive device and traveling within a pipeline structure. Li additionally discloses that when a vehicle 5 is driving at high speed, a high-pressure airflow in front of same opening a unidirectional valve 1, and the unidirectional valve 1 simultaneously acting as an inlet for inputting air into a pipeline 3 in case of emergency; when it is necessary to input air into the pipeline 3, the unidirectional valve 1 being forced open, allowing outside airflow to enter the pipeline 3 (thus disclosing a unidirectional airflow window comprising a passive-opening unidirectional airflow window and a mechanical kinetic energy active-opening .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN105292135) in view of Grip et al. (10,538,354). Li discloses the transportation device set forth above, but does not disclose sensors. However, Grip does disclose sensors (see col. 12, 7-67). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide sensors disclosed in Grip to provide a teaching in view of Li. The motivation for doing so would have been to monitor components within the system. 
Allowable Subject Matter
Claims 2-8, 10, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/Jason C Smith/               Primary Examiner, Art Unit 3617